Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 15, 2022

                                       No. 04-22-00333-CR

                                      Steven James ELSIK,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                From the 156th Judicial District Court, McMullen County, Texas
                              Trial Court No. M-21-0009-CR-B
                       Honorable Starr Boldrick Bauer, Judge Presiding


                                         ORDER
        The reporter’s record was originally due June 6, 2022, but was not filed. On June 6,
2022, the court reporter filed a notification of late record, requesting an extension until July 21,
2022 to file the record. After consideration, we GRANT IN PART the request and ORDER the
court reporter to file the record by July 6, 2022.


                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court